Exhibit 10.2

EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into as of the Effective
Date set forth on
Schedule A hereto, by and between athenahealth, Inc. (“Athena”) and the
undersigned Employee (“Employee”).
The parties agree as follows:
I. Employment; Term
a. Athena hereby employs Employee, and Employee accepts employment with Athena,
upon the terms and conditions contained in this Agreement.


b. Employee acknowledges and agrees that adequate consideration (e.g.,
participation in Athena’s revised annual variable compensation plan, the
potential of receiving higher cash and equity bonus target payouts under that
plan than under prior plans, and access to Athena’s confidential information to
which Employee would not otherwise have had access) was given in exchange for
Employee’s entry into this agreement and that the provisions of this Agreement
shall apply regardless of any change in Employee’s compensation, duties,
responsibilities, role, reporting structure, or title during the course of the
Employment Period.


c. Employee’s employment is at-will and for no definite period of time; either
Employee or Athena may terminate Employee’s employment at any time with or
without reason and with or without advance notice, Upon termination of
employment, Employee will only be entitled to receive any accrued but unpaid
portion of Employee’s base salary through the date of termination, any accrued
but unused paid time off, outstanding expenses reimbursable under Athena’s
then-applicable policies, and any other benefits that may be owed through the
date of termination. Upon and following termination, Athena will have no
liability or obligation to Employee other than as specifically set forth in this
Section I(b) or as provided by law.


d. Upon Athena’s request or the termination of Employee’s employment, Employee
will immediately return to Athena all (i) documents, materials, records, files,
notes, designs, drawings, notebooks, data, databases, and other information. in
any media, related to the business of Athena or any of its affiliates, including
all copies; (ii) property (whether owned or leased) of Athena or any of its
affiliates that is in Employee’s possession or control (including, but not
limited to, badges, computer hardware, data storage devices, manuals, programs,
printers. faxes, telephones, calling or credit cards, supplies, tools, and
vehicles); and (iii) documents and other media containing any Confidential
Information (as defined in Section 3). At such time, Employee shall also destroy
any Confidential Information in Employee’s possession or control that cannot be
returned to Athena (e.g., information that is in an electronic or magnetic
format and not on equipment or media owned by Athena). At Athena’s request,
Employee will provide Athena or its designee with access to electronic devices
that Employee used during the Employment Period so that Athena can confirm that
no Athena information is on such equipment.


e. Sections 3 through 9 will remain in effect following termination of
Employee’s employment with Athena.


2. Duties


a. During the period that Employee is employed by Athena (the “Employment
Period”). Employee will: (i) serve in Employee’s current position or in any
other position that Athena may from time to time assign to Employee; (ii)
perform all duties associated with each such position, as well as such other
duties as Athena may from time to time assign to Employee, in each case in a
timely and professional manner and in accordance with Athena’s reasonable
instructions; (iii) devote substantially all of his or her business time and
effort to the performance of such duties; and (iv) comply with Athena’s policies
and procedures as in effect from time to time (including, but not limited to.
those relating to conduct or legal compliance).



--------------------------------------------------------------------------------







b. Employee warrants to Athena that, except as disclosed on Schedule A hereto,
Employee is not party to any agreement or understanding that would limit the
ability of Employee to work in any capacity or position at Athena (e.g., any
non-compete, non-disclosure, or similar agreement).


3. Confidential Information


a. “Confidential Information” means any and all information belonging to Athena,
or belonging to any third party (e.g., any of Athena’s affiliates, clients, or
vendors) and held in confidence by Athena, that: (i) is not generally known to
the public, (ii) is designated or treated by Athena or such third party as
confidential, or (iii) would be reasonably understood to be of a confidential
nature for a company in Athena’s industry. Confidential Information may be in
any form and includes, but is not limited to, information consisting of or
relating to: algorithms, formulas, methods, models, processes. and work flows;
specifications; know-how, show­ how, and trade secrets; Assigned Intellectual
Property and Proprietary Rights (each as defined below); research and
development activities and test results; patent and trademark applications;
software, source code, and object code; contracts and arrangements; business
records; customer and vendor lists and information; marketing plans, business
plans. and financial information and projections; compensation arrangements and
personnel files; tax arrangements and strategies; intercompany arrangements;
costs, price lists, and pricing policies; and any existing or proposed
acquisition, strategic alliance, or joint venture.


b. Confidential Information shall not include information that (i) is or becomes
publicly available through no fault of Employee, (ii) is shown by written record
to have been in the possession of or known to Employee prior to the Employment
Period, (iii) is shown by written record to have been independently developed by
Employee, or (iv) is made available without restriction to Employee by a third
party outside Athena and its affiliates without breach of any confidentiality
obligation. Furthermore, this Section 3 will not apply to the extent that
Employee is required to disclose any Confidential Information by applicable law
or legal process, and. to the extent legally permissible, Employee promptly
notifies Athena of such requirement and cooperates with Athena (at its expense)
to contest or limit such disclosure.


c. During the Employment Period and at all times thereafter, Employee shall use
best efforts to hold all Confidential Information in the strictest confidence,
without disclosure to any third party (even Athena’s employees, consultants, and
professional advisors) except as necessary to perform Employee’s duties
hereunder or as expressly authorized in advance by Athena, and will use such
information solely for the purpose of performing services for Athena and not for
Employee’s own benefit or that of any third party. Employee shall not (i)
disclose or use more than the minimum amount of information necessary for the
purpose of that disclosure or use; (ii) render any services to any third party
to which or to whom Confidential Information has been, or is threatened to be,
disclosed contrary to this Section 3; or (iii) use or disclose any information
that is subject to confidentiality restrictions placed upon it by a third party
and may not be disclosed to Athena (Athena expressly disclaims any request or
requirement that Employee disclose or use any such information).


d. Employee recognizes and acknowledges that (i) Athena is regulated as a
Covered Entity under the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”); (ii) in the course of employment, Employee may have access to
Protected Health Information (“PHI”), as defined under HIPAA, and other
personally identifiable information (“PII”) covered by applicable privacy laws;
and (iii) PHI and PH are Confidential Information, subject to strict
confidentially and security restrictions under HIPAA, applicable Athena
policies, and other applicable law.


e. All Confidential Information and any media containing it are and shall remain
the property solely of Athena or the third party that provided such information
to Athena, and Employee shall not obtain any right, title, or interest in or to
any Confidential Information under this Agreement or by the performance of any
obligations hereunder.

2

--------------------------------------------------------------------------------





4. Intellectual Property a. Definitions
i. “Assigned Intellectual Property” means any and all Intellectual Property that
is in whole
or in part authored, conceived, created, developed, discovered, invented,
learned, made, originated, prepared, or reduced to practice by Employee, either
alone or together with others, during or after the Employment Period and (A)
arises out of, is based upon, or incorporates any Confidential Information; (B)
is made through the use of equipment, facilities, supplies, funds, or other
property of Athena or any of its affiliates; or (C) arises out of or relates to
work performed by Employee for Athena or any of its affiliates.


ii. “Intellectual Property” means all concepts, creations, developments,
discoveries, ideas, improvements, innovations, and inventions; designs, models,
plans, and prototypes; methods, procedures, processes, shop practices, and
techniques; algorithms and formulas; data, databases, and data structures;
source and object codes, software, and computer programs; systems and
topologies; data, hardware, and user interfaces; reports and test results;
specifications; documentation, memoranda, notebooks, notes, papers, records,
workbooks, and writings; drawings, expressions, graphics, illustrations, and
photographs; dress, marks, and names; works of authorship; know-how, show-how,
and trade secrets; and any improvements on or to, or derivative works from, any
of the foregoing, whether or not reduced to writing, patented or patentable, or
registered or registrable under copyright, trademark, or similar laws.


iii. “Proprietary Rights” means any and all right, title, and interest in, to,
and under (A) patents, copyrights, trademarks, service marks, and trade names
that constitute or relate to Assigned Intellectual Property; (B) applications to
register any of the foregoing (including, but not limited to, any continuations,
divisions, extensions, and reissues of any patent application); (C) trade
secrets that constitute or relate to Assigned Intellectual Property; and (D)
goodwill associated with any of such trademarks, service marks, or trade names.


b. Employee hereby acknowledges and agrees that any Assigned Intellectual
Property that is an original work of authorship protectable by copyright is a
“work made for hire,” as that term is defined in the United States Copyright Act
of 1976, and will be automatically the property solely of Athena. If the
copyright to such Assigned Intellectual Property will not be Athena’s property
by operation of law, Employee hereby, without further consideration, assigns to
Athena all of Employee’s right, title, and interest in and to such copyright.


c. Employee hereby irrevocably and exclusively assigns to Athena all right,
title, and interest that Employee has, or at any time may come to have, in and
to any and all Assigned Intellectual Property and Proprietary Rights. During the
Employment Period and thereafter, Employee shall (i) keep and maintain adequate
and current notes and other records of all Assigned Intellectual Property, (ii)
provide such notes and records to Athena from time to time upon Athena’s
request, and (iii) provide prompt written notice to Athena of the development or
creation of any Assigned Intellectual Property or Proprietary Right. Employee
agrees to execute such instruments of assignment, confirmation, conveyance, or
transfer and other documents as Athena may reasonably request to confirm,
evidence, or perfect the assignment of all of Employee’s right, title, and
interest in and to any and all Assigned Intellectual Property and Proprietary
Rights. Employee hereby waives and quitclaims to Athena any and all claims of
any nature whatsoever that Employee may now or hereafter have in any Assigned
Intellectual Property or for infringement of any Proprietary Rights assigned
hereunder.


d. At Athena’s request and expense, Employee will assist Athena in every proper
way (including, without limitation, by executing patent applications) to obtain
and enforce Proprietary Rights in any country. Employee’s obligation under this
paragraph shall continue indefinitely after the Employment Period.


e. By this Agreement, Employee hereby irrevocably constitutes and appoints
Athena as Employee’s attorney-in-fact solely for the purpose of executing, in
Employee’s name and on Employee’s behalf, (i) such instruments or other
documents as may be necessary to evidence, confirm, or perfect any assignment

3

--------------------------------------------------------------------------------







pursuant to the provisions of this Section 4 and (ii) such applications,
certificates, instruments, or documents as may be necessary to obtain or enforce
any Proprietary Rights in any country of the world. This power of attorney is
coupled with an interest on the part of Athena and is irrevocable.


f. Employee’s obligation to assign Assigned Intellectual Property and
Proprietary Rights shall not apply to any Prior Invention disclosed on Schedule
A hereto, Employee represents that Schedule A contains a complete list of all
Prior Inventions and, if there is no Schedule Aattached hereto, or if it is left
blank, there are no Prior Inventions. If Employee incorporates into a product,
service, or process of Athena or any of its affiliates a Prior Invention or any
other Intellectual. Property in which Employee has an interest, or if the
manufacture, use, sale, or import of any product or service of Athena or any of
its affiliates or the practice of any process of Athena or any of its affiliates
would infringe any Prior Invention or any other Intellectual Property in which
Employee has an interest, Athena is hereby automatically granted a
non-exclusive, royalty-free, fully paid, irrevocable, transferable, perpetual,
world-wide license under such Prior Invention or other Intellectual Property to
make, have made, modify, use, import, and sell such product or service or to
practice such process, Prior Invention, or Intellectual Property.


g. The provisions of this Section 4 shall not apply to the extent that they are
invalid under applicable law. For example, if Employee is a resident of the
State of California, the assignment provisions of Section 4(c) shall apply only
to Intellectual Property that meets anyone of the following criteria: (i) at the
time of conception or reduction to practice of that Intellectual Property, it
relates to (A) the business, projects, or actual or demonstrably anticipated
research or development of Athena of any of its affiliates; (B) any product or
service of any of those entities; or (C) the manufacture or utilization of any
of those products or services; (ii) it results from any work performed directly
or indirectly by Employee for Athena; or (iii) it results, at least in part,
from Employee’s use of Athena’s time, equipment, supplies, facilities, or trade
secret information; provided, however, that Assigned Intellectual Property shall
not include any Intellectual Property that that is excluded under the provisions
of California Labor Code Section 2870 (a copy of which is included on Schedule
A).


5. Covenant Against Competition: Non-Solicitation


a. Exclusions. Each provision of this Section 5 shall not apply to the extent
that it is invalid under applicable law (e.g., if Employee is a resident of the
State of California, the provisions of Section 5(c) shall not apply at any time
following the Employment Period). In addition, the provisions of Section 5(c)
shall not apply at any time following the Employment Period If Employee’s
employment is terminated by Athena without Cause or by Employee for Good Reason
(see definitions in Section 5(1)).


b. Maintenance of Third-Party Confidentiality. Athena respects the
confidentiality of third parties’ information, and Employee shall not provide
any information that is confidential to a former employer to Athena or use such
information in the performance of Employee’s duties as an Athena employee.


c. Non-Compete. During the Employment Period, Employee shall not render any
services in any capacity to any Competitive Business or be a director, officer,
stockholder, partner, principal, manager, member, owner, or trustee of, or joint
venturer with, any Competitive Business, provided that Employee may own up to 2%
of an entity’s equity securities that are traded on any national securities
exchange. Following the Employment Period, Employee shall comply with each of
the Following provisions (i) through (v) that apply:


i. Business Development. I f Employee served in a business development role at
Athena or any of its affiliates at any time during the twelve months immediately
preceding the end of the Employment Period, Employee shall not, in the United
States, at any point during the six months (or twelve months if the Employment
Period was longer than six months) immediately following the Employment Period:
(A) render any business development services in any capacity to any third party
with which Employee discussed a business relationship or transaction, or about
which Employee learned Confidential Information, during the Employment Period
while serving in a business development capacity (a “Transaction Partner”) or to
any Competitive Business; or (B) be a director, officer, stockholder, partner,
principal, manager, member, owner, or trustee of, or

4

--------------------------------------------------------------------------------







joint venturer with, any Competitive Business or Transaction Partner, provided
that Employee may own up to
2% of an entity’s equity securities that are traded on any national securities
exchange.


ii. Leadership. If Employee served at the Director level (or the equivalent) or
higher at Athena or any of its affiliates at any time during the twelve months
immediately preceding the end of the Employment Period, Employee shall not, in
the United States, at any point during the six months (or twelve months if the
Employment Period was longer than six months) immediately following the
Employment Period: (A) render any services in any capacity to any Competitive
Business; or (8) be a director, officer, stockholder, partner, principal,
manager, member, owner, or trustee of, or joint venturer with, any Competitive
Business, provided that Employee may own up to 2% of an entity’s equity
securities that are traded on any national securities exchange.


iii. Product or Service Development. If Employee served in a software or content
development, product or innovation management, or user experience role at Athena
or any of its affiliates at any time during the twelve months immediately
preceding the end of the Employment Period, Employee shall not in the United
States, at any point during the six months (or twelve months if the Employment
Period was longer than six months) immediately following the Employment Period:
(A) render any development, development management, user experience, or other
product innovation services in any capacity to any Competitive Business; or (B)
be a director, officer, stockholder. partner, principal, manager, member, owner,
or trustee of, or joint venturer with, any Competitive Business, provided that
Employee may own up to 2% of an entity’s equity securities that are traded on
any national securities exchange.


iv. Sales. If Employee served in a sales capacity at Athena or any of its
affiliates at any time during the twelve months immediately preceding the end of
the Employment Period, Employee shall not, in any area assigned to Employee as a
sales territory by Athena during the twelve months immediately preceding the end
of the Employment Period, at any point during the six months (or twelve months
if the Employment Period was longer than six months) immediately following the
Employment Period: (A) render any sales, sales management, sales support, or
prospective client solicitation services in any capacity to any Competitive
Business; or (B) be a director, officer, stockholder, partner, principal,
manager, member, owner, or trustee of, or joint venturer with, any Competitive
Business, provided that Employee may own up to 2% of an entity’s equity
securities that are traded on any national securities exchange.


v.    Systems. If Employee served in a production systems, network management,
or information security role at Athena or any of its affiliates at any time
during the twelve months immediately preceding the end of the Employment Period,
Employee shall not, in the United States, at any point during the six months (or
twelve months if the Employment Period was longer than six months) immediately
following the Employment Period: (A) render any technology infrastructure or
information security services in any capacity to any Competitive Business; or
(B) be a director, officer, stockholder, partner, principal, manager, member,
owner, or trustee of, or joint venturer with, any Competitive Business, provided
that Employee may own up to 2% of an entity’s equity securities that are traded
on any national securities exchange.


d. Non-Solicitation. At all times while Employee is subject to any of the
restrictions of Section S(c), Employee shall not, directly or indirectly:


i. solicit or encourage any of the following to purchase or use products or
services competitive with those offered by Athena or any of its affiliates: (A)
any client of Athena or any of its affiliates or (B) any prospect of Athena or
any of its affiliates with which Employee had contact in connection with
employment by Athena; or


ii. on behalf of Employee or any third party, (A) solicit or encourage any
employee of Athena or any of its affiliates to leave such employment or (B) hire
or retain as an employee, consultant, or in any other capacity any person who
has left the employment of Athena or any of its affiliates within one year of
such hiring or retention.

5

--------------------------------------------------------------------------------







e. Tolling. Except to the extent prohibited by applicable law, if Employee
violates any of his or her obligations under this Section 5, the term of that
obligation will be extended by a period equal to the duration of such violation.


f. Definitions


i. “Cause” means any of the following: (A) embezzlement, misappropriation of
corporate funds, or other material acts of dishonesty; (B) a conviction of, or a
plea of guilty or nolo contendere to, any felony (not involving the operation of
a motor vehicle) or any misdemeanor involving moral turpitude; (C) engagement in
any activity that Employee knows or should know could materially harm the
business or reputation of Athena or any of its affiliates, provided that this
clause (C) shall not apply to any actions taken or omitted in a good faith
belief that the action taken or omission was in the best interest of Athena; (D)
material violation of any statutory, contractual, or common law duty or
obligation owed to Athena (including, without limitation, the duty of loyalty)
that causes demonstrable injury to Athena or any of its affiliates; (E) material
breach of this Agreement; or (F) repeated failure, in the reasonable judgment of
Athena, to substantially perform Employee’s assigned duties or responsibilities
after written notice from Athena describing each failure in reasonable detail
and Employee’s failure to cure that failure within thirty days of receiving such
written notice, provided that written notice must be provided only if each
failure is capable of cure.


ii. “Competitive Business” means any business engaged in the development, offer,
license, sale, service, or support of any product or service that competes with
any product or service that is developed or sold by Athena or any of its
affiliates, or that Employee is materially involved in planning, at any time
during the Employment Period. Examples of Competitive Businesses include, but
are not limited to: Automatic Data Processing, Inc. (AdvancedMD); Allscripts
Healthcare Solutions, lnc.; CareCloud Corporation; Cerner Corporation; Doximity,
Inc.; eClinicalWorks, LLC; Epic Systems Corporation; Greenway Medical
Technologies, lnc.; Medical Information Technology, Inc. (Meditech); Medfusion,
Inc.; NextGen Healthcare Information Systems, LLC; PDR Network, LLC; Practice
Fusion, lnc.; Quantia Communications, Inc. (QuantiaMD); ShareCare, Inc.;
SkyScape.com, Inc. (Physicians Interactive); Surescripts, LLC; WebMD Health
Corp. (Medscape); and WorldOne, Inc. (WorldOne Interaction/Sermo).


iii. “Good Reason” means either of the following that arises without Employee’s
written consent: (A) if Employee commutes, a permanent relocation of Employee’s
assigned office that results in an increase in Employee’s one-way commuting
distance by more than 35 miles; or (B) a 5% or greater decrease in the total of
Employee’s base salary and target bonus compensation at plan (except for any
decrease in compensation that applies to Athena employees generally). Regardless
of the foregoing, termination for Good Reason shall not exist unless (I) such
termination occurs within 90 days after the initial existence of any condition
that constitutes Good Reason, (II) written notice is provided to Athena (or any
successor entity) of the existence of the Good Reason condition within 30 days
following the initial existence of the condition, and (III) Athena (or its
successor entity) fails to cure such condition within a period of 30 days
following such written notice,


6. Equitable Relief


Employee acknowledges and agrees that the rights and obligations set forth in
Sections 3, 4, and 5 of this Agreement are of a unique and special nature, that
Athena would be materially and irreparably damaged if Employee breached any of
those Sections, that monetary damages or any other remedy at law would not
adequately compensate Athena for such injury, and that the provisions of those
Sections are reasonable and necessary to preserve to Athena valuable proprietary
and confidential information that gives Athena advantage over its competitors.
Accordingly, in addition to any other rights and remedies it may have, Athena
will be entitled to (a) an injunction, specific performance. or other equitable
relief (without the necessity of posting any bond or other security or proving
damages) in case of any breach or threatened breach by Employee of Sections 3,
4, or 5 and (b) indemnification against any costs and expenses (including, but
not limited to, actual attorneys’ fees and court costs) incurred by Athena in
obtaining any relief under clause (a).

6

--------------------------------------------------------------------------------



•








7. Notices


Notices and other communications required or permitted to be given under this
Agreement must be in writing and will be deemed to have been duly given (a) when
personally delivered; (b) on the third business day after deposit in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid);
or (c) on the next business day after timely delivery to an overnight courier;
in each case addressed to the intended recipient at the applicable address set
forth on the signature page hereto (or such other address as the intended
recipient may specify from time to time by notice to the other party).


8. Mediation: Jurisdiction: Waiver of Jury Trial


Except with respect to remedies and rights set forth in Section 6, any dispute
or controversy arising under or relating to this Agreement or concerning
Employee’s employment with or separation from Athena will be referred to
mediation administered by JAMS in accordance with its employment dispute
resolution rules. The mediation shall be held in the state in which the office
to which Employee reports is located, and Athena shall pay the full costs
thereof, excluding attorneys’ expenses and fees. If the dispute or controversy
is not resolved through mediation or direct negotiation, then any action
relating to that dispute or controversy must be brought in a court of competent
jurisdiction in the state in which the office to which Employee reports is
located. Each party agrees that any such dispute shall be tried by a judge alone
and hereby waive and forever renounce the right to a trial before a civil jury.


9. Miscellaneous


This Agreement may be executed in two or more counterparts, which together will
be deemed one original. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and may only be amended by a
written agreement signed by both parties hereto. If any provision of this
Agreement is held to be unenforceable or overly broad, such unenforceability
shall not render any other provision unenforceable, and the court or tribunal
making such determination shall modify such provision so that the provision will
be enforceable to the broadest extent permitted by law. This Agreement will be
binding upon and inure to the benefit of both parties and their respective
successors and assigns; provided, however, that the obligations of Employee are
personal and may not be assigned by him or her. No waiver by Athena of any
breach under this Agreement will be considered valid unless in writing signed by
Athena, and no such waiver will be deemed a waiver of any subsequent breach.
This Agreement, performance hereunder, and Employee’s employment with or
separation from Athena shall be governed by the laws of the state in which the
office to which Employee reports is located, without regard to conflict of laws
principles; provided, however, that wage and hour matters shall be governed by
the laws of the state in which Employee is domiciled.
In witness whereof, the parties hereto have executed this Agreement as of the
Effective Date.


EMPLOYEE


   
/s/ Dan Haley   
[Signature]


Print name: Dan Haley
Print address:


ATHENAHEALTH, INC.




By: /s/ Daniel Orenstein


Name: Daniel Orenstein
Title: General Counsel


311 Arsenal Street, Watertown, MA 02472




--------------------------------------------------------------------------------



.. . .








SCHEDULE A TO EMPLOYMENT AGREEMENT


Effective Date:
July 29, 2015



Conflicting Agreements: The following is a complete list of all agreements may
prohibit, restrict, or impair the ability of Employee to work in any capacity or
position at Athena:
     
        X    No such agreements
     
              The agreements listed below (attach a copy of each agreement)





 



Prior Inventions: The following is a complete list of all Prior Inventions.
        X    No Prior Inventions


              Prior Inventions described below (reference and attach additional,
initialed sheets if necessary)



 



CALIFORNIA LABOR CODE SECTION 2870


2870.    (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

Schedule A - Page 1